Martin, /.,
delivered the opinion of the court.
The defendant having filed an exception denying the plaintiff’s right to sue as executor, one of the counsel of the latter objected to going into the trial on the day it was called up for argument, on the ground that it was not regularly set down for hearing on that day. The objection being overruled, he moved for a continuance, on the ground that the other counsel was the principal one in the cause, and was absent. The continuance was refused, the case was heard, the exception sustained, and judgment given dismissing the suit. The plaintiff appealed after an unsuccessful attempt to obtain a new trial.
Nothing enables us to say, whether according to the rules of proceeding of the Court of Probates of the parish of Ouachita, it was necessary that the exception should be set down for argument, previous to its being taken up for trial. In the absence of any information on this subject, we are to presume that the court acted correctly.
The absence of set! °lhere°tw0 are employed, cannot be urged. by the one present as grounds for a continu-anee, because principal eoun-sel in the case. If it were otherwise a party could always obtain a continuance by requesting his principal counsel to absent himself.
It appears to us the court did not err. Even if the grounds for a continuance had been verified by affidavit, they would not have sufficed; for otherwise a party could always obtain a continuance by requesting his principal counsel to absent himself.
The motion for a new trial was properly disregarded, as grounds of it were a mere repetition of those on which ° , 1 the trial of the exception had been opposed.
jg therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates, be affirmed with costs. J